Citation Nr: 0526125	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-25 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a higher initial disability rating for 
service-connected degenerative arthritis of the right knee, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1968, which included service in the Republic of Vietnam.  The 
veteran has been awarded, among other things, the Combat 
Infantryman Badge and the Purple Heart.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Los Angeles, 
California that established service connection for 
degenerative arthritis of the right knee as secondary to the 
veteran's service-connected left thigh amputation, left lower 
third, the residual of a gunshot wound.  The RO initially 
assigned an evaluation of 10 percent for this disability, but 
in May 2003 increased the initial evaluation to 20 percent.  
The veteran has perfected and appeal with respect to the 
initial evaluation assigned.  In March 2004, a hearing was 
held before the undersigned Veterans Law Judge at the RO 
(i.e. a Travel Board hearing).

It is pointed out that, because the veteran has disagreed 
with the initial rating assigned for the service-connected 
degenerative arthritis of the right knee, the Board has 
characterized this issue as involving the propriety of the 
initial evaluation assigned following the grant of service 
connection for this disability.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend that the veteran's 
service-connected  degenerative arthritis of the right knee 
is more disabling than evaluated.  During the March 2004 
Travel Board hearing, the veteran provided testimony to the 
effect that the knee was unstable, and his representative 
essentially argued that this manifestation should be taken 
into consideration when evaluating the knee.  

The Board notes that private medical records dated in 
December 2000 and October 2002 indicate that the veteran's 
right knee disability was not manifested by instability.  The 
report of a July 2001 VA examination (a contract examination 
conducted by QTC Medical Services), however, indicates that 
instability was associated with the disability, as does a 
relatively recent private medical record dated in March 2004.  

In this regard, it is pointed out that the VA General Counsel 
has held that a claimant who has arthritis and instability of 
a knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 
63 Fed. Reg. 56,704 (August 14, 1998).  

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

The Board notes that it is apparent that the veteran had 
himself scheduled for the March 2004 private medical 
examination in order to provide VA with a more clear picture 
of the manifestations of his right knee disability, to 
include instability.  While this evidence is certainly 
relevant and probative, it does not address all pertinent 
disability factors set forth in 38 C.F.R. §§ 4.40, 4.45 
(2004).  Among other things, it does not appear that range of 
motion studies were accomplished, nor did the examiner assess 
functional impairment due to pain, incoordination, weakened 
movement, excess fatigability and flare-ups in terms of 
additional degrees of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In addition, it does not 
indicate the severity of right knee instability.  Therefore, 
the veteran should be afforded a new VA examination.   

Furthermore, the Board notes that during the Travel Board 
hearing the veteran testified that his right knee disability 
was having an adverse effect on his employment as a dental 
technician.  The Board also points out that a September 2001 
letter from the veteran's employer reflects that his 
condition was deteriorating to the point where he may have to 
be released from employment.  As such, and as requested by 
the veteran's representative during the Travel Board hearing, 
in readjuducating this claim consideration should be given to 
an extraschedular evaluation.  See 38 C.F.R. § 3.321 (2004).  

Finally, in readjuducating this initial evaluation claim, it 
is pointed out that, in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts founds, a practice known as "staged" 
ratings.  Fenderson, 12 Vet. App. 119 (1999).

In view of the above, this case is hereby REMANDED to the RO 
via the AMC, in Washington, D.C., for the following actions:  


1  The AMC should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the nature and extent of 
impairment from the veteran's service-
connected degenerative arthritis of the 
right knee.  The claims files must be 
provided to the examiner and 
consideration of such should be reflected 
in the completed examination report.  Any 
indicated studies should be performed.  

The examiner should undertake range of 
motion studies for the right knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The examiner should identify any 
objective evidence of pain and attempt to 
assess the extent of any pain.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible the functional impairment 
due to incoordination, weakened movement 
and excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee, if any.  

The examiner should also provide an 
opinion concerning the impact of the 
right knee disability on the veteran's 
ability to work and provide the 
supporting rationale for this opinion.

2.  Then, the AMC should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  The AMC 
should specifically consider whether 
separate ratings are warranted for 
limitation of flexion of the right knee, 
limitation of extension of the right 
knee, and recurrent subluxation or 
lateral instability of the right knee.  
Consideration should also be given to the 
application of "staged ratings" as 
enunciated in Fenderson (noted above).   

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the AMC should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity 
for response thereto.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




